Case 1:17-cv-05495-MKB-ST Document 257 Filed 02/02/21 Page 1 of 2 PageID #: 14010
                                                      P E A R S O N , S I M O N & W A R S H A W , LLP
                                                                    15165 VENTURA BLVD., SUITE 400
                                                                           SHERMAN OAKS, CA 91403
                                                                                    (818) 788-8300
                                                                                WWW.PSWLAW.COM




  Hon. Margo K. Brodie                                                         February 2, 2021
  United States District Court
  225 Cadman Plaza East
  Brooklyn, NY 11201

                 Re:    NASL v. USSF and MLS, No. 1:17-cv-05495

  Dear Judge Brodie:

         Pursuant to Section 3(D) of Your Honor’s Individual Rules, I write on behalf of Plaintiff
  North American Soccer League, LLC (“NASL”), to notify the Court that NASL served the
  following documents today on Defendants United States Soccer Federation, Inc. (“USSF”) and
  Major League Soccer, L.L.C. (“MLS”) in the above-referenced litigation, consistent with this
  Court’s orders dated October 16, 2020 (ECF No. 246) and December 28, 2020 (ECF No. 254):

  •      Memorandum of Law in Opposition to USSF’s Motion for Summary Judgment;

  •      Memorandum of Law in Opposition to MLS’ Motion for Summary Judgment;

  •      Response to Defendants’ Joint Rule 56.1 Statement of Undisputed Material Facts;

  •      Declaration of Mark E. Rizik Jr. in Opposition to Defendants’ Motions for Summary
         Judgment, and the exhibits thereto;

  •      Memorandum of Law in Opposition to USSF’s Motion to Exclude the Testimony of Dr.
         Darrell L. Williams;

  •      Memorandum of Law in Opposition to MLS’ Motion to Exclude the Testimony of Dr.
         Darrell L. Williams;

  •      Declaration of Adam I. Dale in Opposition to Defendants’ Motions to Exclude the
         Testimony of Dr. Darrell L. Williams, and the exhibits thereto;

  •      Memorandum of Law in Opposition to Defendants’ Motion to Exclude the Testimony of
         Dr. Roger G. Noll;

  •      Declaration of Benjamin E. Shiftan in Opposition to Defendants’ Motion to Exclude the
         Testimony of Dr. Roger G. Noll, and the exhibits thereto;

  •      Memorandum of Law in Opposition to Defendants’ Motion to Exclude the Testimony of
         Professor Stefan Szymanski; and

  •      Declaration of Benjamin E. Shiftan in Opposition to Defendants’ Motion to Exclude the
         Testimony of Professor Stefan Szymanski, and the exhibits thereto.
Case 1:17-cv-05495-MKB-ST Document 257 Filed 02/02/21 Page 2 of 2 PageID #: 14011
                                                                          Page 2

                                                Respectfully submitted,

                                          By:   s/Jeffrey L. Kessler
                                                Jeffrey L. Kessler

  cc:   All counsel of record (via ECF)
